Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00601-CV

                        IN THE INTEREST OF D.A.M., et al., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-01733
                      Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the motions to withdraw filed by
appellants’ attorneys are GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
that no costs shall be assessed against appellants in relation to this appeal because they qualify as
indigent under TEX. R. APP. P. 20.

       SIGNED December 11, 2013.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice